                  Case 19-11112                       Doc 2          Filed 04/03/19 Entered 04/03/19 15:02:25              Desc Main
                                                                       Document     Page 1 of 13
OLF3 (Official Local Form 3)
Effective December 1, 2017
                                                                     UNITED STATES BANKRUPTCY COURT
                                                                        DISTRICT OF MASSACHUSETTS

 In re:                                                                                                  Case No.:
             Robert T. Cole                                                                             Chapter 13
                                          Debtor(s)

                                                                            CHAPTER 13 PLAN

Check one. This plan is:
       Original
        Amended (Identify First, Second, Third, etc.)
       Postconfirmation (Date Order Confirming Plan Was Entered:                                                     )
Date this plan was filed: 2/17/2019



 PART 1:                                                                   NOTICES
TO ALL INTERESTED PARTIES:
You should review carefully the provisions of this Plan as your rights may be affected. In the event the Court enters an order confirming this Plan, its
provisions may be binding upon you. The provisions of this Plan are governed by statutes and rules of procedure, including Title 11 of the United
States Code (the “Bankruptcy Code”), the Federal Rules of Bankruptcy Procedure (“Fed. R. Bankr. P.”), the Massachusetts Local Bankruptcy Rules
(“MLBR”), and, in particular, the Chapter 13 rules set forth in Appendix 1 of MLBR, all of which you should consult.

TO CREDITORS:
Your rights may be affected by this Plan. Your claim may be reduced, modified, or eliminated. Read this Plan carefully and discuss it with your
attorney. If you do not have an attorney, you may wish to consult with one. If you oppose this Plan's treatment of your claim or any other provision
of this Plan, you or your attorney must file with the Court an objection to confirmation on or before the later of (i) thirty (30) days after the date on
which the first Meeting of Creditors pursuant to 11 U.S.C. § 341 is held or (ii) thirty (30) days after service of an amended or modified Plan, unless
the Court orders otherwise. A copy of your objection must be served on the Debtor(s), the attorney for the Debtor(s), and the Chapter 13 Trustee (the
“Trustee”). The Bankruptcy Court may confirm this Plan if no objection to confirmation is filed or if it overrules an objection to confirmation. You
have received or will receive a Notice of Chapter 13 Bankruptcy Case from the Bankruptcy Court which sets forth certain deadlines, including the
bar date for filing a Proof of Claim. To receive a distribution, you must file a Proof of Claim.

TO DEBTOR(S):
You (or your attorney) are required to serve a copy of this Plan on all creditors in the manner required under the Bankruptcy Code, the Fed. R. Bankr.
P., and MLBR. Unless the Court orders otherwise, you must commence making payments not later than the earlier of (i) thirty (30) days after the
date of the filing of this Plan or (ii) thirty (30) days after the order for relief. You must check a box on each line below to state whether or not this
Plan includes one or more of the following provisions. If you check the provision “Not Included,” if you check both boxes, or if you do not
check a box, any of the following provisions will be void if set forth later in this Plan. Failure to properly complete this section may result in
denial of confirmation of this Plan.

                    FOR EACH LINE BELOW, DO NOT CHECK BOTH BOXES; DO NOT LEAVE BOTH BOXES BLANK.
 1.1         A limit on the amount of a secured claim, set out in Part 3.B.1, which may result in a Included Not Included
             partial payment or no payment at all to the secured creditor.
 1.2         Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest,    Included Not Included
             set out in Part 3.B(3).
 1.3         Nonstandard provisions, set out in Part 8.                                             Included Not Included


 PART 2:                                                               PLAN LENGTH AND PAYMENTS
A.           LENGTH OF PLAN:

              36 Months. 11 U.S.C. § 1325(b)(4)(A)(i);
              60 Months. 11 U.S.C. § 1325(b)(4)(A)(ii);

               Months. 11 U.S.C. § 1322(d)(2). The Debtor(s) states the following cause:


B.           PROPOSED MONTHLY PAYMENTS:

 Monthly Payment Amount                                                              Number of Months

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
                  Case 19-11112                       Doc 2           Filed 04/03/19 Entered 04/03/19 15:02:25                               Desc Main
                                                                        Document     Page 2 of 13
 650.00                                                                                          60

C.           ADDITIONAL PAYMENTS:

Check one.
                          None. If “None” is checked, the rest of Part 2.C need not be completed and may be deleted from this Plan.

The total amount of Payments to the Trustee [B+C]:                                                                                 $39,000.00.
This amount must be sufficient to pay the total cost of this Plan in Exhibit 1, Line h.

 PART 3:                                                                        SECURED CLAIMS
                          None. If “None” is checked, the rest of Part 3 need not be completed and may be deleted from this Plan.

A.           CURE OF DEFAULT AND MAINTENANCE OF PAYMENTS:

Check one.

             None. If “None” is checked, the rest of Part 3.A need not be completed and may be deleted from this Plan.
             Any Secured Claim(s) in default shall be cured and payments maintained as set forth in (1) and/or (2) below.
             Complete (1) and/or (2).

             (1) PREPETITION ARREARS TO BE PAID THROUGH THIS PLAN

Prepetition arrearage amounts are to be paid through this Plan and disbursed by the Trustee. Unless the Court orders otherwise, the amount(s) of
prepetition arrears listed in an allowed Proof of Claim controls over any contrary amount(s) listed below. Unless the Court orders otherwise, if relief
from the automatic stay is granted as to any collateral listed in this paragraph, all payments paid through this Plan as to that collateral will cease upon
entry of the order granting relief from stay.

             (a) Secured Claim(s) (Principal Residence)
              Address of the Principal Residence:
                     The Debtor(s) estimates that the fair market value of the Principal Residence is: $


 Name of Creditor                                                    Type of Claim                                        Amount of Arrears
                                                                     (e.g., mortgage, lien)
 -NONE-

                                                                                              Total of prepetition arrears on Secured Claim(s) (Principal Residence): $0.00

             (b) Secured Claim(s) (Other)

 Name of Creditor                                   Type of Claim                   Description of Collateral                             Amount of Arrears
                                                                                    (or address of real property)
 Plaza Home Mtg/dovenmu                             Mortgage                        2 CCC Road Salisbury, MA 01952 Essex                  $34,000.00
                                                                                    County
                                                                                    Prinicpal Residence

                                                                                                 Total of prepetition arrears on Secured Claim(s) (Other): $34,000.00
                                                                                      Total prepetition arrears to be paid through this Plan [(a) + (b)]: $34,000.00

             (2) MAINTENANCE OF CONTRACTUAL INSTALLMENT PAYMENTS (TO BE PAID DIRECTLY TO CREDITORS):

Contractual installment payments are to be paid directly by the Debtor(s) to creditor(s). The Debtor(s) will maintain the contractual installment
payments as they arise postpetition on the secured claims listed below with any changes required by the applicable contract and noticed in conformity
with any applicable rules.

 Name of Creditor                                                    Type of Claim                                        Description of Collateral
 Plaza Home Mtg/dovenmu                                              Mortgage                                             2 CCC Road Salisbury, MA 01952 Essex
                                                                                                                          County
                                                                                                                          Prinicpal Residence


B.           MODIFICATION OF SECURED CLAIMS:
                                                                                                                                                                         Page 2 of 13
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                  Case 19-11112                       Doc 2          Filed 04/03/19 Entered 04/03/19 15:02:25                         Desc Main
                                                                       Document     Page 3 of 13

Check one.


             None. If “None” is checked, the rest of Part 3.B need not be completed and may be deleted from this Plan.
             Secured Claim(s) are modified as set forth in 1, 2, and/or 3 below. Complete 1, 2, and/or 3 below.

             (1) REQUEST FOR VALUATION OF SECURITY, PAYMENT OF FULLY SECURED CLAIMS, AND MODIFICATION OF
                 UNDERSECURED CLAIMS UNDER 11 U.S.C. § 506:

             None. If “None” is checked, the rest of Part 3.B.1 need not be completed and may be deleted from this Plan.

             (2) SECURED CLAIMS EXCLUDED FROM 11 U.S.C. § 506:

             None. If “None” is checked, the rest of Part 3.B.2 need not be completed and may be deleted from this Plan.

             (3) LIEN AVOIDANCE UNDER 11 U.S.C. § 522(f):

             None. If “None” is checked, the rest of Part 3.B.3 and Exhibits 3 and 4 need not be completed and may be deleted from this Plan.

The following Plan provisions of Part 3.B.3 are effective only if the box “Included” in Part 1, Line 1.2 is checked.

The judicial lien(s) and/or nonpossessory, nonpurchase-money security interest(s) securing the claim(s) listed below impairs exemptions to which the
Debtor(s) would have been entitled under 11 U.S.C. § 522(b).

Subject to 11 U.S.C. § 349(b), a judicial lien or nonpossessory, nonpurchase-money security interest securing a claim listed below will be avoided to
the extent that it impairs such exemptions upon entry of the Order confirming this Plan. The amount of the judicial lien or nonpossessory,
nonpurchase-money security interest that is avoided will be treated as a nonpriority unsecured claim in Part 5 if a Proof of Claim has been filed and
allowed. The amount, if any, of the judicial lien or nonpossessory, nonpurchase-money security interest that is not avoided will be paid in full as a
secured claim under this Plan provided a Proof of Claim is filed and allowed.

For each judicial lien that the Debtor(s) seeks to avoid, the Debtor(s) shall include the information below. The Debtor(s) also shall complete the
chart set forth in Exhibit 3 to this Plan and shall attach to Exhibit 3 a true and accurate copy of the document evidencing such judicial lien as filed or
recorded with filing or recording information included. The Debtor(s) shall include the evidentiary basis for the valuation asserted. For each judicial
lien that the Debtor(s) seeks to avoid, the Debtor(s) shall provide a proposed form(s) of order as Exhibit 4 conforming to Official Local Form 21A. If
the Debtor(s) is avoiding more than one lien, the Debtor(s) shall provide the information in a separate table in Exhibit 3 for each lien, and identify
the tables as Exhibit 3.1, 3.2, etc.

The claim(s) identified below must also be set forth in Exhibit 3.

 Name of Creditor                                                      Exhibit Table
                                                                       (e.g., 3.1, 3.2, 3.3)
 Gerren LLC/ Goldberg Properties                                       3.1
 Unifirst Corporation                                                  3.2

                                                                                               Total Claim(s) under Part 3.B.3 to be paid through this Plan: $0.00


C.           SURRENDER OF COLLATERAL:

Check one.

             None. If “None” is checked, the rest of Part 3.C need not be completed and may be deleted from this Plan.

 PART 4:                                                                   PRIORITY CLAIMS
Check one

             None. If “None” is checked, the rest of Part 4 need not be completed and may be deleted from this Plan.

             The following priority claim(s) will be paid in full without postpetition interest. Unless the Court orders otherwise, the amount of
             the priority portion of a filed and allowed Proof of Claim controls over any contrary amount listed below.



                                                                                                                                                                 Page 3 of 13
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                  Case 19-11112                       Doc 2             Filed 04/03/19 Entered 04/03/19 15:02:25                        Desc Main
                                                                          Document     Page 4 of 13
A.           DOMESTIC SUPPORT OBLIGATIONS:

 Name of Creditor                                                      Description of Claim                          Amount of Claim
 -NONE-

B.      OTHER PRIORITY CLAIMS (Except Administrative Expenses):
Name of Creditor                    Description of Claim                                                             Amount of Claim
City of Salem                                                                                                                                                        $0.00
Town of Salisbury                                                                                                                                                    $0.00

                                                                     Total of Priority Claim(s) (except Administrative Expenses) to be paid through this Plan: $0.00

C.           ADMINISTRATIVE EXPENSES:

             (1) ATTORNEY’S FEES:

 Name of Attorney                                                                                                 Attorney's Fees
 Theodore W. Beauparlant 553763                                                                                                                              $1,000.00

If the attorney's fees exceed the amount set forth in MLBR, Appendix 1, Rule 13-7, the Trustee may not pay any amount exceeding that sum until
such time as the Court approves a fee application. If no fee application is approved, any plan payments allocated to attorney's fees in excess of
MLBR Appendix 1, Rule 13-7 will be disbursed to other creditors up to a 100% dividend.

             (2) OTHER (Describe):

 -NONE-




Total Administrative Expenses (excluding the Trustee’s Commission) to be paid through this Plan [(1) + (2)]: $1,000.00

             (3) TRUSTEE’S COMMISSION:

The Debtor shall pay the Trustee’s commission as calculated in Exhibit 1.

The Chapter 13 Trustee's fee is determined by the United States Attorney General. The calculation of the Plan payment set forth in Exhibit 1, Line
(h) utilizes a 10% Trustee's commission. In the event the Trustee's commission is less than 10%, the additional funds collected by the Trustee, after
payment of any allowed secured and priority claim(s), and administrative expense(s) as provided for in this Plan, shall be disbursed to nonpriority
unsecured creditors up to 100% of the allowed claims.


 PART 5:                                                                  NON PRIORITY UNSECURED CLAIMS
Check one.

             None. If “None” is checked, the rest of Part 5 need not be completed and may be deleted from this Plan.
             Any allowed nonpriority unsecured claim(s) other than those set forth in Part 5.F will be paid as stated below. Only a creditor
             holding an allowed claim is entitled to a distribution.



                 Fixed Amount (“Pot Plan”): each creditor with an allowed claim shall receive a pro rata share of $ 100.00 , which the Debtor(s)
                 estimates will provide a dividend of 0 %.
                 Fixed Percentage: each creditor with an allowed claim shall receive no less than % of its allowed claim.

A.           GENERAL UNSECURED CLAIMS:                                                                                                            $197,549.81

B.           UNSECURED OR UNDERSECURED CLAIMS AFTER MODIFICATION IN PART 3.B OR 3.C:

 Name of Creditor                                                      Description of Claim                          Amount of Claim
 -NONE-

C.           NONDISCHARGEABLE UNSECURED CLAIMS (e.g., student loans):
                                                                                                                                                                   Page 4 of 13
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                  Case 19-11112                       Doc 2           Filed 04/03/19 Entered 04/03/19 15:02:25                        Desc Main
                                                                        Document     Page 5 of 13

 Name of Creditor                                                    Description of Claim                           Amount of Claim
 Navient                                                             Educational                                                                          $11,375.00

D.           CLAIMS ARISING FROM REJECTION OF EXECUTORY CONTRACTS OR LEASES:

 Name of Creditor                                                    Description of Claim                           Amount of Claim
 -NONE-

E.           TOTAL TO BE PAID TO NONPRIORITY UNSECURED CREDITORS THROUGH THIS PLAN:

             The amount paid to nonpriority unsecured creditor(s) is not less than that required under the Liquidation Analysis set forth in
             Exhibit 2.

                                                                                              Total Nonpriority unsecured Claims [A + B + C + D]: $208,924.81

                      Enter Fixed Amount (Pot Plan) or multiply total nonpriority unsecured claim(s) by Fixed Percentage and enter that amount: $100.00

F.           SEPARATELY CLASSIFIED UNSECURED CLAIMS (e.g., co-borrower):

 Name of Creditor                         Description of Claim                Amount of Claim           Treatment of Claim         Basis for Separate
                                                                                                                                   Classification
 -NONE-

                                                                              Total of separately classified unsecured claim(s) to be paid through this Plan: $0.00


 PART 6:                                               EXECUTORY CONTRACTS AND UNEXPIRED LEASES
Check one.

             None. If “None” is checked, the rest of Part 6 need not be completed and may be deleted from this Plan.

 PART 7:                                        POSTCONFIRMATION VESTING OF PROPERTY OF THE ESTATE
If the Debtor(s) receives a discharge, property of the estate will vest in the Debtor(s) upon entry of the discharge. If the Debtor(s) does not receive a
discharge, property of the estate will vest upon the earlier of (i) the filing of the Chapter 13 Standing Trustee's Final Report and Account and the
closing of the case or (ii) dismissal of the case.

 PART 8:                                                               NONSTANDARD PLAN PROVISIONS
             None. If “None” is checked, the rest of Part 8 need not be completed and may be deleted from this Plan.
             This Plan includes the following nonstandard provisions. Under Fed. R. Bankr. P. 3015(c), each nonstandard provision must be set
             forth below in a separately numbered sentence or paragraph. A nonstandard provision is a provision not otherwise included in Official
             Local Form 3, or which deviates from Official Local Form 3. Nonstandard provisions set forth elsewhere in this Plan are ineffective. To
             the extent the provisions in Part 8 are inconsistent with other provisions of this Plan, the provisions of Part 8 shall control if the box
             "Included" is checked in Part 1, Line 1.3.

The following Plan provisions are effective only if the box “Included” in Part 1, Line 1.3 is checked.
 The Debtor shall file Motions to Remove Judicial Liens on the title with 30 days. Those liens from Unifirst Corporation and
 Gerren LLC/ Goldberg Properties.



 PART 9:                                                                      SIGNATURES
By signing this document, Debtor(s) acknowledges reviewing and understanding the provisions of this Plan and the Exhibits filed as identified
below.

By signing this document, the Debtor(s) and, if represented by an attorney, the attorney for the Debtor(s), certifies that the wording and order of the
provisions in this Plan are identical to those contained in Official Local Form 3, including the Exhibits identified below, other than any Nonstandard
Plan Provisions in Part 8.


                                                                                                                                                                  Page 5 of 13
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                  Case 19-11112                       Doc 2          Filed 04/03/19 Entered 04/03/19 15:02:25   Desc Main
                                                                       Document     Page 6 of 13

       /s/ Robert T. Cole                                                               April 3, 2019
       Robert T. Cole                                                                   Date
       Debtor


       Debtor                                                                           Date

     /s/ Theodore W. Beauparlant                                                 Date   April 3, 2019
 Signature of attorney for Debtor(s)
 Theodore W. Beauparlant 553763
 553763 MA
 Beauparlant Law Offices
 25D Washington Square
 Haverhill, MA 01830
 9785214477
 BeauparlantLaw@aol.com

The following Exhibits are filed with this Plan:
  Exhibit 1: Calculation of Plan Payment*
    Exhibit 2: Liquidation Analysis*
    Exhibit 3: Table for Lien Avoidance under 11 U.S.C. § 522(f)**
    Exhibit 4: [Proposed] Order Avoiding Lien Impairing Exemption**

 List additional exhibits if applicable.


*Denotes a required Exhibit in every plan
**Denotes a required Exhibit if the box "Included" is checked in Part 1, Line 1.2.

Total number of Plan pages, included Exhibits: 13




                                                                                                                                         Page 6 of 13
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                Best Case Bankruptcy
                  Case 19-11112                       Doc 2          Filed 04/03/19 Entered 04/03/19 15:02:25      Desc Main
                                                                       Document     Page 7 of 13
                                                                               EXHIBIT 1

                                                                     CALCULATION OF PLAN PAYMENT

 a)    Secured claims (Part 3.A and Part 3.B.1-3 Total):                                                                              $34,000.00
 b)    Priority claims (Part 4.A and Part 4.B Total):                                                                                      $0.00
 c)    Administrative expenses (Part 4.C.1 and 4.C.2 Total):                                                                           $1,000.00
 d)    Nonpriority unsecured claims (Part 5.E Total):                                                                                    $100.00
 e)    Separately classified unsecured claims (Part 5.F Total):                                                                            $0.00
 f)    Executory contract/lease arrears claims (Part 6 Total):                                                                             $0.00
 g)    Total of (a) + (b) + (c) + (d) + (e) + (f):                                                                                    $35,100.00
 h)    Divide (g) by .90 for total Cost of Plan including the Trustee's fee:                                                          $39,000.00
 i)    Divide (h), Cost of Plan, by term of Plan, 60 months:                                                                             $650.00
 j)    Round up to the nearest dollar amount for Plan payment:                                                                           $650.00

If this is either an amended Plan and the Plan payment has changed, or if this is a postconfirmation amended Plan, complete(a) through (h) only
and the following:

 k)    Enter total amount of payments the Debtor(s) has paid to the Trustee:
 l)    Subtract line (k) from line (h) and enter amount here:
 m)    Divide line (l) by the number of months remaining ( months):
 n)    Round up to the nearest dollar amount for amended Plan payment:

 Date the amended Plan payment shall begin:




                                                                                                                                              Page 7 of 13
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                     Best Case Bankruptcy
                  Case 19-11112                       Doc 2          Filed 04/03/19 Entered 04/03/19 15:02:25               Desc Main
                                                                       Document     Page 8 of 13
                                                                               EXHIBIT 2

                                                                         LIQUIDATION ANALYSIS

A. REAL PROPERTY
Address                                             Value                           Lien                              Exemption
(Sch. A/B, Part 1)                                  (Sch. A/B, Part 1)              (Sch. D, Part 1)                  (Sch. C)
2 CCC Road Salisbury, MA                            475,000.00                      292,884.00                        223,116.00
01952 Essex County
Prinicpal Residence

 Total Value of Real Property (Sch. A/B, line 55):                                                     $   475,000.00
 Total Net Equity for Real Property (Value Less Liens):                                                $   182,116.00
 Less Total Exemptions for Real Property (Sch. C):                                                     $   182,116.00
                                          Amount Real Property Available in Chapter 7:                 $   0.00

B. MOTOR VEHICLES

 Make, Model and Year                               Value                           Lien                              Exemption
 (Sch. A/B, Part 2)                                 (Sch. A/B, Part 2)              (Sch. D, Part 1)                  (Sch. C)
 2001 Yamaha FYZ 450 15                             1,500.00                        0.00                              1,500.00
 hours miles
 Excellent shape, low hours.
 Located at resdence not on
 road with required insurance.
 2001 Honda CB 250 200 hours                        1,200.00                        0.00                              1,200.00
 miles
 Good condition. Runs well.
 all terrian vehcile. no
 insurance required.

 Total Value of Motor Vehicles (Sch. A/B, line 55):                                                    $   2,700.00
 Total Net Equity for Motor Vehicles (Value Less Liens):                                               $   2,700.00
 Less Total Exemptions for Motor Vehicles (Sch. C):                                                    $   2,700.00
                                           Amount Motor Vehicle Available in Chapter 7:                $   0.00

C. ALL OTHER ASSETS (Sch. A/B Part 2, no. 4; Part 3 through Part 7. Itemize.)

 Asset                                              Value                           Lien                              Exemption
                                                                                    (Sch. D, Part 1)                  (Sch. C)
 Household furniture,                               3,000.00                        0.00                              3,000.00
 housewares, dining room set,
 three bedroom sets, kitchen
 set, two flat screen tvs.
 surround sound systems on                          500.00                          0.00                              500.00
 tvs, dvd players, blue ray,
 miscellaneous, 2 lap tops ,
 desk tops.
 basketball , hockey                                500.00                          0.00                              500.00
 equipment, bicycle, weight
 sets, nautilus machines,
 kayak
 personal wardrobe                                  500.00                          0.00                              500.00
 Cash                                               200.00                          0.00                              2,500.00
 Checking: Citizens Bank                            4,000.00                        0.00                              2,500.00

 Total Value of All Other Assets:                                                                      $   8,700.00
 Total Net Equity for All Other Assets (Value Less Liens):                                             $   8,700.00
 Less Total Exemptions for All Other Assets:                                                           $   7,200.00
                                     Amount of All Other Assets Available in Chapter 7:                $   1,500.00

D. SUMMARY OF LIQUIDATION ANALYSIS


                                                                                                                                                         Page 8 of 13
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
                  Case 19-11112                       Doc 2          Filed 04/03/19 Entered 04/03/19 15:02:25   Desc Main
                                                                       Document     Page 9 of 13
                                  Amount available in Chapter 7                                                  Amount
 A. Amount Real Property Available in Chapter 7 (Exhibit 2, A)                                          $                                0.00
 B. Amount Motor Vehicles Available in Chapter 7 (Exhibit 2, B)                                         $                                0.00
 C. Amount All Other Assets Available in Chapter 7 (Exhibit 2, C)                                       $                            1,500.00

                                                                     TOTAL AVAILABLE IN CHAPTER 7:      $                            1,500.00


E. ADDITIONAL COMMENTS REGARDING LIQUIDATION ANALYSIS:




                                                                                                                                         Page 9 of 13
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                Best Case Bankruptcy
                  Case 19-11112                       Doc 2          Filed 04/03/19 Entered 04/03/19 15:02:25              Desc Main
                                                                      Document     Page 10 of 13
                                                                          EXHIBIT 3.1
                                                         TABLE FOR LIEN AVOIDANCE UNDER 11 U.S.C. § 522(f)

If the Debtor(s) is avoiding more than one lien, the Debtor(s) shall provide the information in a separate table for each lien and identify the table as
Exhibit as 3.1, 3.2, etc. to correspond with the list of liens in Part 3.B.3.

 Information Regarding Judicial Lien or Security Interest
 Name of Debtor(s):*          Robert T. Cole
 Name of Creditor:            Gerren LLC/ Goldberg Properties
 Collateral:      2 CCC Road Salisbury, MA 01952 Essex County
                  Prinicpal Residence
 Lien Identification:**       Judgment Lien
 (Such as judgment date,
 date of lien recording,
 book and page number.)
 Calculation of Lien Avoidance
 (a) Amount of lien:                                                               $   27,000.00
 (b) Amount of all other liens (exclusive of liens previously avoided or           $   251,884.00
 avoided pursuant to this Plan):
 (c) Value of claimed exemptions:                                                  $   223,116.00
 (d) Total (a), (b), and (c):                                                      $   502,000.00
 (e) Value of interest in property of the Debtor(s):***                            $   475,000.00
 (f) Subtract (e) from line (d):                                                   $   27,000.00
 Extent of exemption impairment: (check applicable box below)
    The entire lien is avoided as (f) is equal to or greater than (a). (Do not complete the next section.)
    A portion of the lien is avoided as (f) is less than (a). (Complete the next section.)
 Treatment of Remaining Secured Claim
 Amount of secured claim after avoidance (subtract (f) from (a)):         $
 Interest Rate (if applicable):                                                     %
 Monthly payment on secured claim                                         $
 Estimated total payment on secured claim                                 $
 *In a joint case, specify whether the lien to be avoided is on an           Individual Debtor                      Joint Debtors
 interest of an individual debtor or the joint debtors.                   Name:
 **Attach a true and accurate copy of the document or the instrument evidencing such lien as filed or recorded with filing or recording information
 included.
 ***Describe the evidentiary basis for the value of the interest in property of the Debtor(s):




                                                                                                                                                       Page 10 of 13
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
                  Case 19-11112                       Doc 2          Filed 04/03/19 Entered 04/03/19 15:02:25              Desc Main
                                                                      Document     Page 11 of 13
OLF21A (Official Local Form 21A)
                                                                               EXHIBIT 4.1

                                                                     UNITED STATES BANKRUPTCY COURT
                                                                        DISTRICT OF MASSACHUSETTS

 In re:                                                                                                 Case No.:
             Robert T. Cole                                                                            Chapter 13

                                                   Debtor(s)

                                                            ORDER AVOIDING LIEN IMPAIRING EXEMPTION*

Upon consideration of 1) the Chapter 13 Plan (the “Plan”), through which the Debtor(s) made a request to avoid the lien of Gerren LLC/
Goldberg Properties pursuant to 11 U.S.C. § 522(f) as impairing the exemption of the Debtor(s); 2) the calculation of impairment set forth in
Exhibit 3 to the Plan; 3) the Schedule of Exemptions filed by the Debtor(s); 4) the absence of an objection to the avoidance of the lien or the Court
having overruled any and all objections to the request for lien avoidance in the Plan; 5) the entire record of proceedings in this case; 6) the
Confirmation Order; and 7) the provisions of 11 U.S.C. § 522(f)(1) and (2), Fed. R. Bankr. P. 4003 and MLBR 4003-1,

The Court hereby orders and decrees that the lien of Gerren LLC/ Goldberg Properties recorded on at at impairs the Debtor(s)' exemption
in 2 CCC Road Salisbury, MA 01952 Essex County
Prinicpal Residence (the “Exempt Property”) and declares that the lien covering the interest in exempt property of the Debtor(s) is avoided in its
entirety [or avoided in part].

Pursuant to 11 U.S.C. § 349(b)(1)(B), the avoided lien shall be reinstated if the case is dismissed unless the Court, for cause, orders otherwise.


                                                                                                 By the Court,


                                                                                                 United States Bankruptcy Judge



* This Exhibit may be modified to address each lien listed in Table




                                                                                                                                                       Page 11 of 13
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
                  Case 19-11112                       Doc 2          Filed 04/03/19 Entered 04/03/19 15:02:25              Desc Main
                                                                      Document     Page 12 of 13
                                                                          EXHIBIT 3.2
                                                         TABLE FOR LIEN AVOIDANCE UNDER 11 U.S.C. § 522(f)

If the Debtor(s) is avoiding more than one lien, the Debtor(s) shall provide the information in a separate table for each lien and identify the table as
Exhibit as 3.1, 3.2, etc. to correspond with the list of liens in Part 3.B.3.

 Information Regarding Judicial Lien or Security Interest
 Name of Debtor(s):*          Robert T. Cole
 Name of Creditor:            Unifirst Corporation
 Collateral:      2 CCC Road Salisbury, MA 01952 Essex County
                  Prinicpal Residence
 Lien Identification:**       Judgment Lien
 (Such as judgment date,
 date of lien recording,
 book and page number.)
 Calculation of Lien Avoidance
 (a) Amount of lien:                                                               $   14,000.00
 (b) Amount of all other liens (exclusive of liens previously avoided or           $   278,884.00
 avoided pursuant to this Plan):
 (c) Value of claimed exemptions:                                                  $   223,116.00
 (d) Total (a), (b), and (c):                                                      $   516,000.00
 (e) Value of interest in property of the Debtor(s):***                            $   475,000.00
 (f) Subtract (e) from line (d):                                                   $   41,000.00
 Extent of exemption impairment: (check applicable box below)
    The entire lien is avoided as (f) is equal to or greater than (a). (Do not complete the next section.)
    A portion of the lien is avoided as (f) is less than (a). (Complete the next section.)
 Treatment of Remaining Secured Claim
 Amount of secured claim after avoidance (subtract (f) from (a)):         $
 Interest Rate (if applicable):                                                     %
 Monthly payment on secured claim                                         $
 Estimated total payment on secured claim                                 $
 *In a joint case, specify whether the lien to be avoided is on an           Individual Debtor                      Joint Debtors
 interest of an individual debtor or the joint debtors.                   Name:
 **Attach a true and accurate copy of the document or the instrument evidencing such lien as filed or recorded with filing or recording information
 included.
 ***Describe the evidentiary basis for the value of the interest in property of the Debtor(s):




                                                                                                                                                       Page 12 of 13
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
                  Case 19-11112                       Doc 2          Filed 04/03/19 Entered 04/03/19 15:02:25              Desc Main
                                                                      Document     Page 13 of 13
OLF21A (Official Local Form 21A)
                                                                               EXHIBIT 4.2

                                                                     UNITED STATES BANKRUPTCY COURT
                                                                        DISTRICT OF MASSACHUSETTS

 In re:                                                                                                 Case No.:
             Robert T. Cole                                                                            Chapter 13

                                                   Debtor(s)

                                                            ORDER AVOIDING LIEN IMPAIRING EXEMPTION*

Upon consideration of 1) the Chapter 13 Plan (the “Plan”), through which the Debtor(s) made a request to avoid the lien of Unifirst
Corporation pursuant to 11 U.S.C. § 522(f) as impairing the exemption of the Debtor(s); 2) the calculation of impairment set forth in Exhibit 3 to
the Plan; 3) the Schedule of Exemptions filed by the Debtor(s); 4) the absence of an objection to the avoidance of the lien or the Court having
overruled any and all objections to the request for lien avoidance in the Plan; 5) the entire record of proceedings in this case; 6) the Confirmation
Order; and 7) the provisions of 11 U.S.C. § 522(f)(1) and (2), Fed. R. Bankr. P. 4003 and MLBR 4003-1,

The Court hereby orders and decrees that the lien of Unifirst Corporation recorded on at at impairs the Debtor(s)' exemption in 2 CCC
Road Salisbury, MA 01952 Essex County
Prinicpal Residence (the “Exempt Property”) and declares that the lien covering the interest in exempt property of the Debtor(s) is avoided in its
entirety [or avoided in part].

Pursuant to 11 U.S.C. § 349(b)(1)(B), the avoided lien shall be reinstated if the case is dismissed unless the Court, for cause, orders otherwise.


                                                                                                 By the Court,


                                                                                                 United States Bankruptcy Judge



* This Exhibit may be modified to address each lien listed in Table




                                                                                                                                                       Page 13 of 13
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
